

115 HR 6249 IH: Repelling Encroachment by Foreigners into U.S. Elections Act
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6249IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Ms. Kaptur (for herself, Mr. Raskin, Ms. Jayapal, Mr. Carson of Indiana, Ms. Norton, Mr. Pocan, Ms. Shea-Porter, Mr. Deutch, Mr. Jones, Mr. Ryan of Ohio, Ms. Maxine Waters of California, Mr. McNerney, and Ms. Pingree) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to treat certain foreign-owned corporations and
			 business organizations as foreign nationals for purposes of the ban on
			 campaign activity, to prohibit foreign-affiliated section 501(c)(4)
			 organizations from making contributions to super PACs or disbursing funds
			 for independent expenditures or electioneering communications, to amend
			 the Foreign Agents Registration Act of 1938 to reform the procedures for
			 the registration of agents of foreign principals under such Act, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Repelling Encroachment by Foreigners into U.S. Elections Act or the REFUSE Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Restrict Foreign and Dark Money in Elections
					Sec. 101. Treatment of certain foreign-owned corporations and associations as foreign nationals for
			 purposes of ban on campaign activity.
					Sec. 102. Prohibiting foreign-affiliated section 501(c)(4) organizations from making certain
			 election-related disbursements.
					Sec. 103. Activities subject to ban.
					Sec. 104. Requiring certain candidates to report contributions by lobbyists representing foreign
			 clients.
					Sec. 105. Effective date.
					Title II—Reform of Foreign Agents Registration Act of 1938
					Sec. 201. Repealing exemption from registration under Foreign Agents Registration Act of 1938 for
			 persons filing disclosure reports under Lobbying Disclosure Act of 1995.
					Sec. 202. Conditions for exemption for persons providing legal representation.
					Sec. 203. Filing and labeling of political propaganda.
					Sec. 204. Treatment of informational materials.
					Sec. 205. Promoting enforcement of registration requirements for foreign agents by authorizing
			 Attorney General to issue civil investigative demands.
					Sec. 206. Authorizing imposition and collection of registration fees.
					Sec. 207. Comprehensive strategy to improve enforcement and administration.
					Sec. 208. Analysis by Government Accountability Office.
					Sec. 209. Definition.
					Sec. 210. Effective date.
				
			IRestrict Foreign and Dark Money in Elections
			101.Treatment of certain foreign-owned corporations and associations as foreign nationals for purposes
			 of ban on campaign activity
 Section 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended to read as follows:
				
					(b)Definition
 (1)In generalAs used in this section, the term foreign national means— (A)an individual who is not a citizen of the United States or a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)), and who is not lawfully admitted for permanent residence, as defined by section 101(a)(20) of such Act (8 U.S.C. 1101(a)(20);
 (B)a person outside of the United States, unless it is established that such person is an individual who is a citizen of the United States, or that such person is not an individual and is organized under or created by the laws of the United States or of any State or other place subject to the jurisdiction of the United States and has its principal place of business within the United States;
 (C)a government of a foreign country or an official of the government of a foreign country, as defined in section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e)), a foreign political party, as defined in section 1(f) of such Act (22 U.S.C. 611(f)), or a corporation principally owned or controlled by the government of a foreign country or an official of the government of a foreign country, including a separate segregated fund of such a corporation under section 316;
 (D)a corporation (other than a corporation described in subparagraph (C)), partnership, association, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country, including a separate segregated fund of such a corporation under section 316;
 (E)a corporation in which one or more foreign nationals described in subparagraph (C) holds, owns, controls, or otherwise has directly or indirectly acquired beneficial ownership of equity or voting shares in an aggregate amount equal to or greater than 5 percent of total equity or outstanding voting shares (as determined by excluding any equity or shares owned by a mutual fund), including a separate segregated fund of such a corporation under section 316; or
 (F)a corporation in which one or more foreign nationals (other than those described in subparagraph (C)) holds, owns, controls, or otherwise has directly or indirectly acquired beneficial ownership of equity or voting shares in an aggregate amount equal to or greater than 20 percent of total equity or outstanding voting shares (as determined by excluding any equity or shares owned by a mutual fund), including a separate segregated fund of such a corporation.
 (2)Use of quarterly SEC reportsIn the case of a corporation which is required to file quarterly reports with the Securities and Exchange Commission under section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m), the determination as to whether a corporation is described in subparagraph (D), (E), or (F) shall be based on the most recent such report.
						.
			102.Prohibiting foreign-affiliated section 501(c)(4) organizations from making certain election-related
			 disbursements
 Title III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
				
					325.Prohibition on certain election-related disbursements by foreign-affiliated section 501(c)(4)
			 organizations
 (a)ProhibitionIt is unlawful for a foreign-affiliated section 501(c)(4) organization to make an election-related disbursement described in subsection (b).
 (b)Election-Related disbursement describedAn election-related disbursement described in this subsection is any of the following: (1)A contribution to a super PAC.
 (2)An independent expenditure. (3)The disbursement of funds for the dissemination of an electioneering communication.
 (c)Definition of foreign-Affiliated section 501(c)(4) organizationIn this section, a foreign-affiliated section 501(c)(4) organization is a section 501(c)(4) organization with respect to which— (1)the amount of contributions provided to the organization by foreign nationals described in subparagraph (C) of section 319(b)(1) was equal to or greater than 5 percent of the gross receipts of the organization, as determined on the basis of the most recent taxable year for which information on the gross receipts of the organization is available or, in the case of an organization which is required to file quarterly reports with the Securities and Exchange Commission under section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m), the most recent such report; or
 (2)the amount of contributions provided to the organization by all foreign nationals described in section 319(b) was equal to or greater than 20 percent of the gross receipts of the organization, as determined on the basis of the most recent taxable year for which information on the gross receipts of the organization is available or, in the case of an organization which is required to file quarterly reports with the Securities and Exchange Commission under section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m), the most recent such report.
 (d)Other definitionsIn this section— (1)the term electioneering communication has the meaning given such term in section 304(f)(3);
 (2)the term section 501(c)(4) organization means an organization described in section 501(c)(4) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and
 (3)term super PAC means a political committee which accepts donations or contributions that do not comply with the limitations and prohibitions of this Act (or has an account which is established for the purpose of accepting such donations or contributions) and which makes only independent expenditures (or has an account which is established for the purpose of making only independent expenditures)..
			103.Activities subject to ban
 (a)Contributions and donations in connection with ballot initiatives and referendaSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election; and inserting the following: election, including a State or local ballot initiative or referendum;.
 (b)Coverage of certain election-Related activitiesSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
					
 (c)A foreign national shall not direct, dictate, control, or directly or indirectly participate in the decisionmaking process of any person with regard to such person’s Federal or non-Federal election-related activities, such as decisions concerning the making of contributions or expenditures in connection with elections for any local, State, or Federal office or decisions concerning the administration of a political committee..
 104.Requiring certain candidates to report contributions by lobbyists rep­re­sent­ing foreign clientsSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
				
					(j)Special reports by candidates receiving contributions from lobbyists representing foreign clients
 (1)Requirement to reportIf an authorized committee of a candidate described in paragraph (3) receives a contribution from a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) who had a covered foreign lobbying contact with the candidate during the 6-month period which ends on the date the committee receives the contribution, or who has a covered foreign lobbying contact with the candidate during the 6-month period which begins on the date the committee receives the contribution, the committee shall file a report with the Commission which discloses the identification of the lobbyist, the amount of the contribution, and a description of the lobbying contact.
 (2)DeadlineA committee shall file the report required under paragraph (1)— (A)in the case of a covered foreign lobbying contact described in subparagraph (A) of paragraph (4), not later than 10 days after the date on which the committee receives the contribution; or
 (B)in the case of a covered foreign lobbying contact described in subparagraph (B) of paragraph (4), not later than 10 days after the date on which the registered lobbyist had a covered foreign lobbying contact with the candidate.
 (3)Candidates describedA candidate described in this paragraph is a candidate who, during either of the 6-month periods described in paragraph (1), is treated as a covered legislative branch official or a covered executive branch official for purposes of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).
 (4)Covered foreign lobbying contactIn this subsection, a covered foreign lobbying contact is, with respect to a contribution received by an authorized committee of a candidate, a lobbying contact under the Lobbying Disclosure Act of 1995 which is made with the candidate on behalf of a foreign entity—
 (A)during the 6-month period which ends on the date the committee receives the contribution; or (B)during the 6-month period which begins on the date the committee receives the contribution..
			105.Effective date
 The amendments made by this title shall apply with respect to elections occurring after December 2018.
			IIReform of Foreign Agents Registration Act of 1938
			201.Repealing exemption from registration under Foreign Agents Registration Act of 1938 for persons
			 filing disclosure reports under Lobbying Disclosure Act of 1995
 (a)Repeal of exemptionSection 3 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613) is amended by striking subsection (h).
 (b)Timing of filing of registration statementsSection 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612) is amended— (1)in subsection (a), in the matter preceding paragraph (1), in the fourth sentence, by striking The registration statement shall include and inserting Except as provided in subsection (h), the registration statement shall include; and
 (2)by adding at the end the following:  (h)Timing for filing of statements by persons registered under Lobbying Disclosure Act of 1995In the case of an agent of a person described in section 1(b)(2) or an entity described in section 1(b)(3) who has registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), after the agent files the first registration required under subsection (a) in connection with the agent’s representation of such person or entity, the agent shall file all subsequent statements required under this section at the same time, and in the same frequency, as the reports filed with the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) under section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) in connection with the agent’s representation of such person or entity..
					202.Conditions for exemption for persons providing legal representation
 Section 3(g) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613(g)) is amended by adding at the end the following: A person may be exempt under this subsection only if the person files with the Attorney General a request for such exemption and the Attorney General approves the request..
 203.Filing and labeling of political propagandaSection 4 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614) is amended— (1)in subsection (a), by striking or circulated among two or more persons and inserting to any other person; and
 (2)by adding at the end the following:  (g)Additional information required with filingIt shall be unlawful for any person within the United States who is an agent of a foreign principal and required to register under the provisions of this Act to transmit or cause to be transmitted in the United States mails or by any means or instrumentality of interstate or foreign commerce any informational materials for or in the interests of such foreign principal without filing with the Attorney General a statement that includes—
 (1)the name of each original recipient of the materials; and (2)the original date on which the materials will be distributed..
				204.Treatment of informational materials
 (a)DefinitionSection 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611) is amended— (1)in subsection (c), in the matter preceding paragraph (1), by striking Expect and inserting Except; and
 (2)by inserting after subsection (i) the following:  (j)The term informational materials means any oral, visual, graphic, written, or pictorial information or matter of any kind, including matter published by means of advertising, books, periodicals, newspapers, lectures, broadcasts, motion pictures, social media, or any means or instrumentality of interstate or foreign commerce or otherwise..
 (b)Conforming amendment relating to filing of informational materials with Attorney GeneralSection 4(a) of such Act (22 U.S.C. 614(a)) is amended by striking or foreign commerce and inserting or foreign commerce, including electronic mail and social media,. (c)Waiver of filing requirement for unrelated materialsSection 4(a) of such Act (22 U.S.C. 614(a)) is amended—
 (1)by striking Every person and inserting (1) Every person; and (2)by adding at the end the following new paragraph:
						
 (2)Paragraph (1) does not apply with respect to any informational material which is disseminated by an agent of a foreign principal as part of an activity that is exempt from registration under this Act, or as part of an activity which by itself would not require registration under this Act..
 (d)Inclusion of identification statementsSection 4(b) of such Act (22 U.S.C. 614(b)) is amended— (1)by striking It shall and inserting (1) Except as provided in paragraph (2), it shall; and
 (2)by adding at the end the following new paragraph:  (2)An agent of a foreign principal may omit the statement required under paragraph (1) in individual messages, posts, or transmissions on social media with respect to a foreign principal if the social media account or profile from which the information is sent includes a conspicuous statement that—
 (A)the account is operated by, and distributes information on behalf of, the agent; and (B)additional information about the account is on file with the Department of Justice in Washington, District of Columbia.
								.
					205.Promoting enforcement of registration requirements for foreign agents by authorizing Attorney
 General to issue civil investigative demandsThe Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) is amended by redesignating sections 12 through 14 as sections 13 through 15 and by inserting after section 11 the following new section:
				
					12.Civil investigative demands
						(a)Authority of Attorney General
 (1)Authority describedWhenever the Attorney General or the Attorney General’s designee has reason to believe that any person may be in possession, custody, or control of any documentary material, or may have any information, relevant to an investigation under this Act, the Attorney General or designee may, prior to the institution of a civil or criminal proceeding by the United States thereon, issue in writing, and cause to be served upon such person, a civil investigative demand requiring such person to produce such documentary material for inspection and copying or reproduction, to answer in writing written interrogatories with respect to such documentary material or information, to give oral testimony concerning such documentary material or information, or to furnish any combination of such material, answers, or testimony. Whenever a civil investigative demand is an express demand for any product of discovery, the Attorney General or designee shall cause to be served, in any manner authorized by this section, a copy of such demand upon the person from whom the discovery was obtained and notify the person to whom such demand is issued of the date on which such copy was served.
 (2)Limiting individuals who may serve as designeesThe Attorney General may not designate any individual other than the Assistant Attorney General for National Security or a Deputy Attorney General to carry out the authority provided under this section.
							(b)Contents and deadlines
 (1)In generalEach demand issued under subsection (a) shall— (A)state the nature of the conduct constituting the alleged violation of this Act which is under investigation and the provision of this Act alleged to be violated;
 (B)if such demand is for the production of documentary material— (i)describe each class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified;
 (ii)prescribe a return date for each such class which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction; and
 (iii)identify the custodian to whom such material shall be made available; (C)if such demand is for answers to written interrogatories—
 (i)set forth with specificity the written interrogatories to be answered; (ii)prescribe dates at which time answers to written interrogatories shall be submitted; and
 (iii)identify the custodian to whom such answers shall be submitted; and (D)if such demand is for the giving of oral testimony—
 (i)prescribe a date, time, and place at which oral testimony shall be commenced; (ii)identify an investigator who shall conduct the examination and the custodian to whom the transcript of such examination shall be submitted;
 (iii)specify that such attendance and testimony are necessary to the conduct of the investigation; (iv)notify the person receiving the demand of the right to be accompanied by an attorney and any other representative; and
 (v)describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry, which will be taken pursuant to the demand.
 (2)Product of discoveryAny civil investigative demand issued under this section which is an express demand for any product of discovery shall not be returned or returnable until 20 days after a copy of such demand has been served upon the person from whom the discovery was obtained.
 (3)DateThe date prescribed for the commencement of oral testimony pursuant to a civil investigative demand issued under subsection (a) shall be a date which is not less than 7 days after the date on which demand is received, unless the Attorney General or the Attorney General’s designee determines that exceptional circumstances are present which warrant the commencement of such testimony within a lesser period of time.
 (4)NotificationThe Attorney General shall not authorize the issuance under this section of more than one civil investigative demand for oral testimony by the same person unless the person requests otherwise or unless the Attorney General, after investigation, notifies that person in writing that an additional demand for oral testimony is necessary.
							(c)Protected material or information
 (1)In generalA civil investigative demand issued under subsection (a) may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such material, answers, or testimony would be protected from disclosure under—
 (A)the standards applicable to subpoenas or subpoenas duces tecum issued by a court of the United States in aid of a grand jury investigation; or
 (B)the standards applicable to discovery requests under the Federal Rules of Civil Procedure, to the extent that the application of such standards to any such demand is appropriate and consistent with the provisions and purposes of this Act.
 (2)Effect on other orders, rules, and lawsAny such demand which is an express demand for any product of discovery supersedes any inconsistent order, rule, or provision of law (other than this Act) preventing or restraining disclosure of such product of discovery to any person. Disclosure of any product of discovery pursuant to any such express demand does not constitute a waiver of any right or privilege, including without limitation any right or privilege which may be invoked to resist discovery of trial preparation materials, to which the person making such disclosure may be entitled.
							(d)Service; jurisdiction
 (1)By whom servedAny civil investigative demand issued under subsection (a) may be served by an appropriate investigator, or by a United States marshal or deputy marshal, at any place within the territorial jurisdiction of any court of the United States.
 (2)Service in foreign nationsAny such demand or petition filed under subsection (k) may be served upon any person who is not to be found within the territorial jurisdiction of any court of the United States, in such manner as the Federal Rules of Civil Procedure prescribe for service in a foreign country. To the extent that the courts of the United States can assert jurisdiction over any such person consistent with due process, the United States District Court for the District of Columbia shall have the same jurisdiction to take any action respecting compliance with this Act by any such person that such court would have if such person were personally within the jurisdiction of such court.
							(e)Service upon legal entities and natural persons
 (1)Legal entitiesService of any civil investigative demand issued under subsection (a) or of any petition filed under subsection (k) may be made upon a partnership, corporation, association, or other legal entity by—
 (A)delivering a duly executed copy of such demand or petition to any partner, executive officer, managing agent, or general agent of the partnership, corporation, association, or entity, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of such partnership, corporation, association, or entity;
 (B)delivering a duly executed copy of such demand or petition to the principal office or place of business of the partnership, corporation, association, or entity to be served; or
 (C)depositing an executed copy of such demand or petition in the United States mails by registered or certified mail, with a return receipt requested, duly addressed to such partnership, corporation, association, or entity at its principal office or place of business.
 (2)Natural personsService of any such demand or petition may be made upon any natural person by— (A)delivering a duly executed copy of such demand or petition to the person to be served; or
 (B)depositing an executed copy of such demand or petition in the United States mails by registered or certified mail, with a return receipt requested, duly addressed to such person at the person's residence or principal office or place of business.
 (f)Proof of serviceA verified return by the individual serving any civil investigative demand under subsection (a) or any petition filed under subsection (k) setting forth the manner of such service shall be proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand.
						(g)Documentary material
 (1)Sworn certificatesThe production of documentary material in response to a civil investigative demand served pursuant to this section shall be made under a sworn certificate, in such form as the demand designates, by—
 (A)in the case of a natural person, the person to whom the demand is directed; or (B)in the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to such production and authorized to act on behalf of such person,
								to the effect that all of the documentary material required by the demand and in the possession,
			 custody, or control of the person to whom the demand is directed has been
 produced and made available to the custodian.(2)Production of materialsAny person upon whom any civil investigative demand for the production of documentary material has been served under this section shall make such material available for inspection and copying to the investigator identified in such demand at the principal place of business of such person, or at such other place as the investigator and the person thereafter may agree and prescribe in writing, or as the court may direct under subsection (k)(1). Such material shall be made so available on the return date specified in such demand, or on such later date as the investigator may prescribe in writing. Such person may, upon written agreement between the person and the investigator, substitute copies for originals of all or any part of such material.
							(h)Interrogatories
 (1)AnswersEach interrogatory in a civil investigative demand served pursuant to this section shall be answered separately and fully in writing under oath, and it shall be submitted under a sworn certificate, in such form as the demand designates, by—
 (A)in the case of a natural person, the person to whom the demand is directed; or (B)in the case of a person other than a natural person, the person or persons responsible for answering each interrogatory.
 (2)Contents of certificatesThe certificate submitted under paragraph (1) shall state that all information required by the demand and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.
 (3)ObjectionsIf any interrogatory is objected to, the reasons for the objection shall be stated in the certificate instead of an answer.
							(i)Oral examinations
 (1)ProceduresThe examination of any person pursuant to a civil investigative demand for oral testimony served under this section shall be taken before an officer authorized to administer oaths and affirmations by the laws of the United States or of the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath or affirmation and shall personally, or by someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a copy of the transcript of the testimony to the custodian. This subsection shall not preclude the taking of testimony by any means authorized by, and in a manner consistent with, the Federal Rules of Civil Procedure.
 (2)Persons presentThe investigator conducting the examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the Government, any person who may be agreed upon by the attorney for the Government and the person giving the testimony, the officer before whom the testimony is to be taken, and any stenographer taking such testimony.
 (3)Where testimony takenThe oral testimony of any person taken pursuant to a civil investigative demand served under this section shall be taken in the judicial district of the United States within which such person resides, is found, or transacts business, or in such other place as may be agreed upon by the investigator conducting the examination and such person.
 (4)Transcript of testimonyWhen the testimony is fully transcribed, the investigator or the officer before whom the testimony is taken shall afford the witness (who may be accompanied by counsel) a reasonable opportunity to examine and read the transcript, unless such examination and reading are waived by the witness. Any changes in form or substance which the witness desires to make shall be entered and identified upon the transcript by the officer or the investigator with a statement of the reasons given by the witness for making such changes. The transcript shall then be signed by the witness, unless the witness in writing waives the signing, is ill, cannot be found, or refuses to sign. If the transcript is not signed by the witness within 30 days after being afforded a reasonable opportunity to examine it, the officer or the investigator shall sign it and state on the record the fact of the waiver, illness, absence of the witness, or the refusal to sign, together with the reason, if any, given therefor.
 (5)Certification and delivery to custodianThe officer before whom the testimony is taken shall certify on the transcript that the witness was duly sworn by the officer and that the transcript is a true record of the testimony given by the witness, and the officer or investigator shall promptly deliver it or send it by registered or certified mail to the custodian.
 (6)Furnishing or inspection of transcript by witnessUpon payment of reasonable charges therefor, the investigator shall furnish a copy of the transcript to the witness only, except that the Attorney General, or the Attorney General's designee in accordance with this Act, may for good cause limit such witness to inspection of the official transcript of the witness’s testimony.
							(7)Conduct of oral testimony
 (A)In generalAny person compelled to appear for oral testimony under a civil investigative demand issued under subsection (a) may be accompanied, represented, and advised by counsel. Counsel may advise such person, in confidence, with respect to any question asked of such person. Such person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for the objection. An objection may be made, received, and entered upon the record when it is claimed that such person is entitled to refuse to answer the question on the grounds of any constitutional or other legal right or privilege, including the privilege against self-incrimination. Such person may not otherwise object to or refuse to answer any question, and may not directly or through counsel otherwise interrupt the oral examination. If such person refuses to answer any question, a petition may be filed in the district court of the United States under subsection (k)(1) for an order compelling such person to answer such question.
 (B)Compelled testimonyIf such person refuses to answer any question on the grounds of the privilege against self-incrimination, the testimony of such person may be compelled in accordance with the provisions of part V of title 18, United States Code.
 (8)Witness fees and allowancesAny person appearing for oral testimony under a civil investigative demand issued under subsection (a) shall be entitled to the same fees and allowances which are paid to witnesses in the district courts of the United States.
							(j)Custodians of documents, answers, and transcripts
 (1)DesignationThe Attorney General, or designee in accordance with this Act, shall designate an investigator to serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this section, and shall designate such additional investigators as the Attorney General determines from time to time to be necessary to serve as deputies of the custodian.
							(2)Responsibility for materials; disclosure
 (A)In generalAn investigator who receives any documentary material, answers to interrogatories, or transcripts of oral testimony under this section shall transmit them to the custodian. The custodian shall take physical possession of such material, answers, or transcripts and shall be responsible for the use made of them and for the return of documentary material under paragraph (4).
 (B)PreparationThe custodian may cause the preparation of such copies of such documentary material, answers to interrogatories, or transcripts of oral testimony as may be required for official use by any investigator, or other officer or employee of the Department of Justice. Such material, answers, and transcripts may be used by any such authorized investigator or other officer or employee in connection with the taking of oral testimony under this section.
 (C)No examinationExcept as otherwise provided in this subsection, no documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the custodian, shall be available for examination by any individual other than an investigator or other officer or employee of the Department of Justice authorized under subparagraph (B). The prohibition in the preceding sentence on the availability of material, answers, or transcripts shall not apply if consent is given by the person who produced such material, answers, or transcripts, or, in the case of any product of discovery produced pursuant to an express demand for such material, consent is given by the person from whom the discovery was obtained. Nothing in this subparagraph is intended to prevent disclosure to the Congress, including any committee or subcommittee of the Congress, or to any other agency of the United States for use by such agency in furtherance of its statutory responsibilities.
 (D)Examination by certain personsWhile in the possession of the custodian and under such reasonable terms and conditions as the Attorney General shall prescribe—
 (i)documentary material and answers to interrogatories shall be available for examination by the person who produced such material or answers, or by a representative of that person authorized by that person to examine such material and answers; and
 (ii)transcripts of oral testimony shall be available for examination by the person who produced such testimony, or by a representative of that person authorized by that person to examine such transcripts.
 (3)Use of material, answers, or transcripts in other proceedingsWhenever any attorney of the Department of Justice has been designated to appear before any court, grand jury, or Federal agency in any case or proceeding, the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony received under this section may deliver to such attorney such material, answers, or transcripts for official use in connection with any such case or proceeding as such attorney determines to be required. Upon the completion of any such case or proceeding, such attorney shall return to the custodian any such material, answers, or transcripts so delivered which have not passed into the control of such court, grand jury, or agency through the introduction thereof into the record of such case or proceeding.
 (4)Conditions for return of materialIf any documentary material has been produced by any person in the course of any investigation pursuant to a civil investigative demand under this section, and—
 (A)any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any Federal agency involving such material, has been completed; or
 (B)no case or proceeding in which such material may be used has been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of such investigation,
								the custodian shall, upon written request of the person who produced such material, return to such
			 person any such material (other than copies furnished to the investigator
			 under subsection (g)(2) or made for the Department of Justice under
			 paragraph (2)(B)) which has not passed into the control of any court,
			 grand jury, or agency through introduction into the record of such case or
			 proceeding.(5)Appointment of successor custodians
 (A)In generalIn the event of the death, disability, or separation from service in the Department of Justice of the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony produced pursuant to a civil investigative demand under this section, or in the event of the official relief of such custodian from responsibility for the custody and control of such material, answers, or transcripts, the Attorney General or the Attorney General’s designee in accordance with this Act shall promptly—
 (i)designate another investigator to serve as custodian of such material, answers, or transcripts; and (ii)transmit in writing to the person who produced such material, answers, or testimony notice of the identity and address of the successor so designated.
 (B)SuccessorAny person who is designated to be a successor under this paragraph shall have, with regard to such material, answers, or transcripts, the same duties and responsibilities as were imposed by this section upon that person’s predecessor in office, except that the successor shall not be held responsible for any default or dereliction which occurred before that designation.
								(k)Judicial proceedings
 (1)Petition for enforcementWhenever any person fails to comply with any civil investigative demand issued under subsection (a), or whenever satisfactory copying or reproduction of any material requested in such demand cannot be done and such person refuses to surrender such material, the Attorney General may file, in the district court of the United States for any judicial district in which such person resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of the civil investigative demand.
							(2)Petition to modify or set aside demand
 (A)In generalAny person who has received a civil investigative demand issued under subsection (a) may file, in the district court of the United States for the judicial district within which such person resides, is found, or transacts business, and serve upon the investigator identified in such demand a petition for an order of the court to modify or set aside such demand. In the case of a petition addressed to an express demand for any product of discovery, a petition to modify or set aside such demand may be brought only in the district court of the United States for the judicial district in which the proceeding in which such discovery was obtained is or was last pending. Any petition under this subparagraph must be filed—
 (i)within 20 days after the date of service of the civil investigative demand, or at any time before the return date specified in the demand, whichever date is earlier; or
 (ii)within such longer period as may be prescribed in writing by any investigator identified in the demand.
 (B)Grounds for reliefThe petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (A), and may be based upon any failure of the demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the demand, in whole or in part, except that the person filing the petition shall comply with any portions of the demand not sought to be modified or set aside.
								(3)Petition to modify or set aside demand for product of discovery
 (A)In generalIn the case of any civil investigative demand issued under subsection (a) which is an express demand for any product of discovery, the person from whom such discovery was obtained may file, in the district court of the United States for the judicial district in which the proceeding in which such discovery was obtained is or was last pending, and serve upon any investigator identified in the demand and upon the recipient of the demand, a petition for an order of such court to modify or set aside those portions of the demand requiring production of any such product of discovery. Any petition under this subparagraph must be filed—
 (i)within 20 days after the date of service of the civil investigative demand, or at any time before the return date specified in the demand, whichever date is earlier; or
 (ii)within such longer period as may be prescribed in writing by any investigator identified in the demand.
 (B)Grounds for reliefThe petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (A), and may be based upon any failure of the portions of the demand from which relief is sought to comply with the provisions of this section, or upon any constitutional or other legal right or privilege of the petitioner. During the pendency of the petition, the court may stay, as it deems proper, compliance with the demand and the running of the time allowed for compliance with the demand.
 (4)Petition to require performance by custodian of dutiesAt any time during which any custodian is in custody or control of any documentary material or answers to interrogatories produced, or transcripts of oral testimony given, by any person in compliance with any civil investigative demand issued under subsection (a), such person, and in the case of an express demand for any product of discovery, the person from whom such discovery was obtained, may file, in the district court of the United States for the judicial district within which the office of such custodian is situated, and serve upon such custodian, a petition for an order of such court to require the performance by the custodian of any duty imposed upon the custodian by this section.
 (5)JurisdictionWhenever any petition is filed in any district court of the United States under this subsection, such court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry out the provisions of this section. Any final order so entered shall be subject to appeal under section 1291 of title 28, United States Code. Any disobedience of any final order entered under this section by any court shall be punished as a contempt of the court.
 (6)Applicability of Federal Rules of Civil ProcedureThe Federal Rules of Civil Procedure shall apply to any petition under this subsection, to the extent that such rules are not inconsistent with the provisions of this section.
 (l)Disclosure exemptionAny documentary material, answers to written interrogatories, or oral testimony provided under any civil investigative demand issued under subsection (a) shall be exempt from disclosure under section 552 of title 5, United States Code, as described in subsection (b)(3) of such section.
 (m)DefinitionsIn this section— (1)the term custodian means the custodian, or any deputy custodian, designated by the Attorney General under subsection (j)(1);
 (2)the term documentary material includes the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document, or data compilations stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret such data compilations, and any product of discovery;
 (3)the term investigation means any inquiry conducted for the purpose of ascertaining whether any person is or has been engaged in any violation of this Act;
 (4)the term investigator means any attorney or investigator employed by the Department of Justice who is charged with the duty of enforcing or carrying into effect this Act, or any officer or employee of the United States acting under the direction and supervision of such attorney or investigator in connection with an investigation;
 (5)the term official use means any use that is consistent with the law, and the regulations and policies of the Department of Justice, including use in connection with internal Department of Justice memoranda and reports; communications between the Department of Justice and a Federal, State, or local government agency, or a contractor of a Federal, State, or local government agency, undertaken in furtherance of a Department of Justice investigation or prosecution of a case; oral examinations; depositions; preparation for and response to civil discovery requests; introduction into the record of a case or proceeding; applications, motions, memoranda and briefs submitted to a court or other tribunal; and communications with Government investigators, auditors, consultants and experts, the counsel of other parties, arbitrators and mediators, concerning an investigation, case or proceeding; and
 (6)the term product of discovery includes— (A)the original or duplicate of any deposition, interrogatory, document, thing, result of the inspection of land or other property, examination, or admission, which is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature;
 (B)any digest, analysis, selection, compilation, or derivation of any item listed in subparagraph (A); and
 (C)any index or other manner of access to any item listed in subparagraph (A). (n)SunsetThe authority of the Attorney General to issue a civil investigative demand under this section shall expire upon the expiration of the 5-year period which begins on the date of the enactment of this section..
			206.Authorizing imposition and collection of registration fees
 (a)AuthorizationThe Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.), as amended by section 205, is further amended by adding at the end the following new section:
					
 16.FeesThe Attorney General shall establish and collect a registration fee, as part of the initial filing requirement and at no other time, to help defray the expenses of the Registration Unit, and shall credit such fees to this appropriation, to remain available until expended..
 (b)Conforming amendment To repeal existing authorityThe Department of Justice and Related Agencies Appropriations Act, 1993 (title I of Public Law 102–395) is amended, under the heading Salaries and Expenses, General Legal Activities, by striking In addition, notwithstanding 31 U.S.C. 3302, for fiscal year 1993 and thereafter, the Attorney General shall establish and collect fees to recover necessary expenses of the Registration Unit (to include salaries, supplies, equipment and training) pursuant to the Foreign Agents Registration Act, and shall credit such fees to this appropriation, to remain available until expended..
				207.Comprehensive strategy to improve enforcement and administration
 (a)Implementation of strategyNot later than 120 days after the date of the enactment of this Act, the Attorney General shall promulgate final regulations for the implementation of a comprehensive strategy to improve the enforcement and administration of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) that addresses the following issues:
 (1)The coordination and integration of the work of the agencies that perform investigations of alleged violations of the Act and bring actions (including criminal prosecutions) to enforce the Act with the overall national security efforts of the Department of Justice.
 (2)An assessment of the appropriateness of the exemptions provided under the Act that permit persons who represent the interests of foreign principals to avoid registering under the Act.
 (3)A formal cost-benefit analysis of the appropriateness of the fee structure under the Act. (4)An assessment of the value of making advisory opinions under the Act available in whole as an informational resource.
					(b)Review by Inspector General; reports to Congress
 (1)ReviewThe Inspector General of the Department of Justice shall carry out a review of— (A)the extent to which the Attorney General has implemented the comprehensive strategy described in subsection (a); and
 (B)the usage, effectiveness, and any potential abuse of the authority granted to the Attorney General by this Act to issue civil investigative demands.
 (2)Reports to CongressThe Inspector General of the Department of Justice shall submit a report to the appropriate committees of Congress on the results of the review carried out under paragraph (1) not later than 1 year after the date upon which the comprehensive strategy described in subsection (a) is implemented by the Attorney General.
 (c)Annual reports to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Attorney General, in consultation with the Assistant Attorney General for National Security, shall submit a report to the appropriate committees of Congress detailing the usage over the preceding year of the authority granted to the Attorney General by this Act and the amendments made by this title to issue civil investigative demands, including—
 (1)the number of civil investigative demands issued; (2)a description of the nature of the conduct constituting the alleged violation of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) which was under investigation and the provision alleged to be violated;
 (3)a description of the nature of the documentary materials, interrogatories, or oral testimony sought by the civil investigative demand;
 (4)the number of times the Attorney General filed in a district court of the United States a petition for an order for the enforcement of a civil investigative demand and a detailed description of the circumstances that led the Attorney General to seek such an order;
 (5)a description of the results of civil investigative demands issued, including whether the Attorney General subsequently filed charges for an alleged violation of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.), regardless of whether such charges were filed against the recipient of the civil investigative demand or another legal entity or natural person; and
 (6)any other information regarding the use of such authority that the Attorney General deems relevant. (d)Ensuring electronic access to reports through searchable website (1)Report to CongressThe Attorney General, in consultation with the Assistant Attorney General for National Security, shall include in the second annual report submitted to the appropriate committees of Congress under subsection (c) a detailed description of methods to ensure that reports filed under the Foreign Agents Registration Act are filed electronically in a digitized format which will enable the Foreign Agents Registration Unit website database to be fully searchable, machine-readable, sortable, and downloadable.
 (2)ImplementationAfter submitting the report containing the information described in paragraph (1), the Attorney General shall implement the methods described in the report.
 208.Analysis by Government Accountability OfficeNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)carry out an analysis of the effectiveness of the enforcement and administration of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.), including the extent to which the amendments made by this title have improved the enforcement and administration of such Act, and taking into account the comprehensive strategy developed and implemented under section 207; and
 (2)submit the analysis to the Attorney General, the Inspector General of the Department of Justice, and the appropriate committees of Congress.
 209.DefinitionIn this title, the term appropriate committees of Congress means— (1)the Committees on the Judiciary and Foreign Relations of the Senate; and
 (2)the Committee on the Judiciary of the House of Representatives. 210.Effective dateThe amendments made by this title shall take effect 180 days after the date of the enactment of this Act.
			